Reynolds, J. P.
Appeal from a decision of the Unemployment Insurance Appeal Board ruling appellant ineligible for benefits effective June 2, 1969 on the ground she was not available for employment (Labor Law, § 591, subd. 2). The issue of whether a claimant’s efforts to secure employment were sufficiently diligent to satisfy the statutory requirement of availability is a factual question (Matter of Knobloch [Gatherwood], 28 A D 2d 765) to be determined by the board “by a hindsighted evaluation of a claimant’s performance ”, (Matter of Natoli [Gatherwood], 27 A D 2d 972.) And the issue of credibility of the witnesses, upon which so much hinges in cases of this nature, is unquestionably within the sole province of the board (Matter of Collazo [Gatherwood], 31 A D 2d 985). Accordingly, if the board’s determination is supported by substantial evidence it must be upheld (e.g., Matter of Lwnney [Gatherwood], 32 A D 2d 864). On the present record we cannot find that the board could not determine that appellant so conducted and restricted her search for employment that she was not “ genuinely in the labor market ” and thus was available for employment (e.g., Matter of Fico [Gatherwood], 29 A D 2d 1011). Decision affirmed, without costs. Reynolds, J. P., Aulisi, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J. P.